OPINION
{¶ 1} Harvey L. Jones was sentenced to concurrent sentences of ten years and eight years on charges of aggravated burglary and attempted rape to which he had previously pleaded guilty. Jones' pleas of guilty were the result of plea negotiations wherein a number of other serious felony charges were dismissed.
 {¶ 2} Counsel was appointed to prosecute an appeal for Jones and on June 2, 2003, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967), 386 U.S. 738. Appointed appellate counsel represented in his Anders brief that he could find no potentially meritorious issues to raise on appeal.
 {¶ 3} On June 3, 2003, by decision and entry served upon Jones, we informed him of the fact that his counsel had filed an Anders
brief, the significance of an Anders brief, and we invited Jones to file a pro se brief with this court within sixty days of June 3, 2003.
 {¶ 4} Jones has filed nothing with this court. Pursuant to our responsibilities under Anders, we have examined the entire record and have concluded as did appointed appellate counsel that there are no potentially meritorious issues upon which appellate relief might be granted. Accordingly, the judgment appealed from will be affirmed.
GRADY, J. and YOUNG, J., concur.